                      Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 1 of 35




      PO Box 35
      Pueblo, CO 81002

      866-390-7404 (Toll Free)
      719-542-2564 (FAX)
      www.verisma.com


          Date:      7/12/2021


          Fax:



          To:        Yan Fu, Esq.
                     THE FU FIRM PLLC
                     43 WEST 43RD STREET
                     SUITE 205
                     NEW YORK, NY 10036
                     Phone: 212-584-0581


          Re:                                               Records
                     Elbey, Prinyah                         From:           Bellevue
                     DOB: 04/18/1993
                                                                            462 1st Ave
                     VSI ID: 7167-64171
                     Case #:                                                New York, NY 10016



        Pages in this distribution (including this cover sheet): 32


  Please call Customer Service at 866-390-7404 if you experience problems with the receipt of this
  information.

Requestor Satisfaction Survey
Thank you for requesting medical records. To better serve you in the future, please take a brief survey of your
experience at: https://www.surveymonkey.com/r/verismasurvey1

                                          STATEMENT OF CONFIDENTIALITY
  The information contained is intended for the exclusive use of the addressee and contains confidential or privileged
  information. If you are not the intended recipient, you are hereby notified that any retention, dissemination, or use of this
  communication is strictly prohibited. If this information was sent in error, please notify us by phone at the number listed
  above.
         Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 2 of 35




                               IMPORTANT NOTICE

Verisma Systems, Inc., works with the facility from which you have requested medical
records in connection with the review and processing of such requests. Please read the
important notice below, which refers to specific legal rules that may apply to the
attached copies of records.

If the information now being disclosed to you came from records whose confidentiality
is protected by specific federal or state laws and regulations independent of the Health
Insurance Portability and Accountability Act (“HIPAA”), those specific laws and
regulations may prohibit you from making any further disclosure of such information
unless further disclosure is expressly permitted by the written consent of the person to
whom it pertains or is otherwise permitted by applicable laws or regulations.

These laws include the federal re-disclosure restrictions contained in Title 42, Part 2 of
the Code of Federal Regulations, which relates to federally-assisted alcohol or drug
abuse programs. A general authorization for the release of confidential information
that is covered by Title 42, Part 2 is not sufficient for this purpose. The federal rules
referred to in the preceding sentence restrict any use of the information to criminally
investigate or prosecute any alcohol or drug abuse patient who has been in a program
covered by the rules.

Applicable New York State laws include prohibitions on the disclosure of confidential
HIV-related information. New York State law prohibits you from making any further
disclosure of such information without the specific written consent of the person to
whom it pertains or as otherwise permitted by law. Any unauthorized further disclosure
in violation of New York State law may result in a fine or jail sentence or both. A
general authorization for the release of confidential information is not, except as
specifically authorized by law, sufficient authorization for further disclosure of HIV-
related information. Disclosure of confidential HIV-related information that occurs as
the result of a general authorization for the release of medical or other information will
be in violation of state law and may result in a fine or a jail sentence or both.




       Verisma Systems, Inc.   510 West Third Street, Suite 200, Pueblo, Colorado 81003   866-390-7404
                                         www.verismasystems.com
    Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 3 of 35




      Did you know you could get records quicker by electronic delivery?
                                  Go Green with Verisma!
                                   Want records via email?
                              Want to save money on postage?
                         Need one central location for record delivery?

                             We have quick and easy solutions for you!


                                Electronic Delivery Options

    Email Download               Simply add an email address to your request letter and we will do
                                 the rest! An initial email from customerservice@verisma.com will
      Low Volume                  be sent to confirm your email address. Once confirmed, another
   Requesters/Patients           email will be sent as your records become available for download.
                                   Follow the link to securely open/download the records right to
                                                             your computer.


                                Verisma can send requested records directly to a requestor’s server
   Verisma eTransfer              via the eTransfer option. This option does require a conversation
                                        between Verisma IT and the Requestors IT. Please visit
Bulk Requesters/Commercial      www.verisma.com and click Requestor Support Center. Then select
        Health Plans             the link to complete the Secure File Transfer form. Once the form
                                 has been received, one of our qualified representatives will reach
                                                     out directly to begin set up!



                                                       *For Payment Only*
 Verisma Tracking App             The Verisma Tracking App can be used to track and pay all in one
                                  convenient location! Please visit https://track.verisma.com/ and
      High Volume                               provide the requested information.
Requesters/Attorneys/Third
      Party Vendors



By going green with Verisma and signing up for one of our electronic delivery
 options, you would save an average of $5.00 in postage on every request.

                                        Contact us today!
                                         866.390.7404
                                  customerservice@verisma.com
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 4 of 35


Invoice
Verisma Systems, Inc.
PO Box 35
Pueblo, CO 81002


       THE FU FIRM PLLC                                        Date        7/8/2021
       Attn: Yan Fu, Esq.                                      Invoice #   7167-64171
       43 WEST 43RD STREET                                     Due Date    7/23/2021
       SUITE 205                                               Facility    Bellevue
       NEW YORK, NY 10036


                                   Information from Bellevue
                                        462 1st Ave , New York, NY 10016
Item                         Qty    Description                                               Amount
                             27     Patient Name: Prinyah Elbey Tx#64171
Paper/EMR copies             27                                                                20.25

                                                                                   You Owe:    20.25




                    Pay online and download records immediately!
  Go to https://track.recordjacket.com/Infotrak/TrackARequest.aspx and enter access
                                    code HB9qdNyP




      Phone#                    E-mail              DUNS Number
   866-390-7404    customerservice@verisma.com       830756610
       Fax#             Federal Tax ID Number
   719-542-2564            XX-XXXXXXX
Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 5 of 35
Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 6 of 35
Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 7 of 35
Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 8 of 35
              Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 9 of 35
                                       HHC HEALTH INFO MGMT          Patient:Elbey, Prinyah Godiah
                                       160 Water St                  MRN: 3726120, DOB: 4/18/1993, Sex: F
                                       New York NY 10041             Acct #: 201306226
                                                                     Admit: 1/9/2020, Discharge: 1/9/2020
ED Triage note by Shawnmarie Jackson, NP at 01/09/20 0315
  Author: Shawnmarie Jackson, NP       Service: Adult Psych                    Author Type: Nurse Practitioner
  Filed: 01/09/20 0318                 Date of Service: 01/09/20 0315          Creation Time: 01/09/20 0315
  Status: Addendum                     Editor: Shawnmarie Jackson, NP (Nurse Practitioner)
  Related Notes: Original Note by Shawnmarie Jackson, NP (Nurse Practitioner) filed at 01/09/20 0318

   Pt is AOA x 3 follows commands answers questions appropriately breathing room air without distress yelling
   screaming threatening to kill and beat up NYPD and EMS Pt refused Vital Signs stating "Don't fucking touch
   me" Pt refused to give any medical information as well

   "Electronically signed by Shawnmarie Jackson, NP at 01/09/20 0318"

Patient Care Conference by Jessica Bonnie Poster, MD at 01/09/20 0332
   Author: Jessica Bonnie Poster, MD      Service: Psychiatric Emergency Dept Author Type: Physician
   Filed: 01/09/20 0402                   Date of Service: 01/09/20 0332          Creation Time: 01/09/20 0332
   Status: Addendum                       Editor: Jessica Bonnie Poster, MD (Physician)
   Related Notes: Original Note by Jessica Bonnie Poster, MD (Physician) filed at 01/09/20 0335

   Attempted to call AES but could not reach attending. *Alternate MRN 1704574* Patient arrived here by EMS
   because she refused to leave Penn Station. Here she has no psychiatric complaints. She is complaining of
   wrist pain and numbness in her hand after being handcuffed. She is also complaining that she was kicked in
   the side by PD. She has a PMH of WPW s/p unsuccessful ablations, asthma, paraplegic since age 15 and
   wheelchair bound, All of her complaints are medical and she will be sent to AES for further workup. Psych
   note to follow. She is discharged from CPEP and does not need to return.



   "Electronically signed by Jessica Bonnie Poster, MD at 01/09/20 0402"

ED Notes by Audia Williams, RN at 01/09/20 0335
  Author: Audia Williams, RN           Service: Psychiatric Emergency Dept Author Type: Registered Nurse
  Filed: 01/09/20 0339                 Date of Service: 01/09/20 0335         Creation Time: 01/09/20 0335
  Status: Signed                       Editor: Audia Williams, RN (Registered Nurse)

   Patient refused to leave penn station, states she was visiting a friend in penn station. Patient Denies
   SI/HI//AVH/ PMH/PPH

   "Electronically signed by Audia Williams, RN at 01/09/20 0339"

ED Dispo Note by Jessica Bonnie Poster, MD at 01/09/20 0344
  Author: Jessica Bonnie Poster, MD  Service: Psychiatric Emergency Dept Author Type: Physician
  Filed: 01/09/20 0347               Date of Service: 01/09/20 0344        Creation Time: 01/09/20 0344
  Status: Signed                     Editor: Jessica Bonnie Poster, MD (Physician)

Note Initiated: 01/09/2020 at 3:44 AM

ED Disposition Note:

Diagnosis
The encounter diagnosis was Adjustment disorder with disturbance of conduct.

Disposition

Printed on 7/8/21 7:39 AM                                                                                        Page 1
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 10 of 35
                                      HHC HEALTH INFO MGMT     Patient:Elbey, Prinyah Godiah
                                      160 Water St             MRN: 3726120, DOB: 4/18/1993, Sex: F
                                      New York NY 10041        Acct #: 201306226
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
ED Dispo Note by Jessica Bonnie Poster, MD at 01/09/20 0344 (continued)
ED Disposition
   ED Disposition   Comment
   Send to Adult
   ED               El-Bey Clermontine discharge to home/self care. Sent to AES

                    Condition at discharge: Stable


Patient seen in CPEP for evaluation and is psychiatrically stable for discharge.

ASSESSMENT
Formulation: See PES note

Discharge Diagnosis:
1.   Adjustment disorder with disturbance of conduct


Safety Risk Assessment: See SAFE-T and PES note

Discharge Medical Evaluation: I have reviewed the patient's physical and psychiatric needs before discharge,
including laboratory and imaging studies obtained during this visit. Patient was in no acute medical distress at
the time of my evaluation. Review of systems was completed, with no significant findings. No labs were
collected during this visit. Patient is complaining of wrist pain and numbness after being hancuffed and will be
sent to AES for workup.

DISCHARGE PLAN
1. Psychiatric
Medications: See Discharge Med Rec
Follow-up: See AVS
Safety plan completed? No, not indicated as patient not identified as high or moderate risk for suicide
Patient is psychiatrically stable for discharge. Please see PES note and AVS for details of discharge plan.
Discharge plan reviewed with patient, including to call 911 or return to nearest ED or CPEP in case of
worsening symptoms.

2. Medical
Medications: See Discharge Med Rec
Follow-up: See AVS
Patient is medically stable for discharge. Please see AVS and Discharge Medical Evaluation above for details.

Patient/Collateral Involvement
Patient is in agreement with discharge plan: Yes
Collateral was involved in discharge planning: No


  "Electronically signed by Jessica Bonnie Poster, MD at 01/09/20 0347"

PES Physician Note by Jessica Bonnie Poster, MD at 01/09/20 0351
  Author: Jessica Bonnie Poster, MD   Service: Psychiatric Emergency Dept Author Type: Physician
  Filed: 01/09/20 0420                Date of Service: 01/09/20 0351        Creation Time: 01/09/20 0351
  Status: Signed                      Editor: Jessica Bonnie Poster, MD (Physician)

PSYCHIATRIC EMERGENCY SERVICES ASSESSMENT
Printed on 7/8/21 7:39 AM                                                                                  Page 2
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 11 of 35
                                     HHC HEALTH INFO MGMT      Patient:Elbey, Prinyah Godiah
                                     160 Water St              MRN: 3726120, DOB: 4/18/1993, Sex: F
                                     New York NY 10041         Acct #: 201306226
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
PES Physician Note by Jessica Bonnie Poster, MD at 01/09/20 0351 (continued)

Encounter Time: Face-to-face evaluation with patient conducted at (date, time): 1/9/2020 330 am

Encounter Location: Bellevue Hospital Center - CPEP

Information/Referral Source
· Source of Referral: EMS/NYPD
· History obtained from: chart review and the patient
· Records from Previous Admissions/Provider(s) Reviewed? Yes, the following
    records were reviewed: Epic, Quadramed
· Barriers to Assessment: None
Language & Interpretation Needs/Services
· Preferred Language: English
· Patient is not hard of hearing, deaf, or mute
· Patient preferred to speak English for this assessment.
· Interpretation used: None required; clinician is authorized to speak in the patient's
    preferred language


CHIEF COMPLAINT / REFERRAL REASON:
Chief Complaint
Patient presents with
 •EDP
      Pt was BIBA aided by NYPD from Pen Station where she was agitated fighting and combative


HISTORY OF PRESENT ILLNESS
El-Bey Clermontine is a 26 y.o. female with alternate MRN 1704574 name Prinyah Godiah Elbey, with history
of borderline personality disorder, malingering, somatization disorder, with prior hosptializations most recent
was at NCB in August after she made a suicidal gesture in order to not return to her nursing home, PMH of
HTN, pseudozeisures, DVT, mild anemia, asthma, paraplegia (wheelchair bound since age 15), vertigo,
constipation, gastritis, syncope, Wolf Parkinson White Syndrome who was BIB EMS/NYPD handcuffed when
she refused to leave Penn Station. Notably police and EMS reported that she was aggressive with them and
that they did not believe that she was paralyzed and that she is lying. Patient has well documented chart
history of paralysis.

On arrival patient was very upset that she was handcuffed and was very focused on the pain in her hands. The
cuffs were removed and she was calm once PD left. She was angry that they brought her to the hospital but
while in CPEP was not verbally or physically aggressive with them. She stated that she was in Penn Station
tonight meeting a friend who works there and one of the police vehicles asked her to leave. She stated that she
did not understand why she had to leave since she was doing nothing and Penn Station is open all night. She
stated that police then cuffed her and dragged her to the ground and kicked her in the side. She is upset about
this interaction. She denied any mood symptoms, denied psychotic sx. She stated that she does not take or
need any psych meds. She denies SI and HI. Denies AVH. She denied any substance use.


Past Psychiatric History
· Prior diagnoses: borderline personality disorder, somatization disorder, malingering, pseudoseizures
· Hospitalizations: Many beginning at a younge age, last was after a suicidal gesture while in the hospital
· Outpatient treatment: Denies

Printed on 7/8/21 7:39 AM                                                                               Page 3
              Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 12 of 35
                                        HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                                        160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                                        New York NY 10041      Acct #: 201306226
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
PES Physician Note by Jessica Bonnie Poster, MD at 01/09/20 0351 (continued)
·   Medication trials: Zyprexa
·   Suicide attempts/Self-harm: Many gestures but unclear if any actual attemtps. patient denies today
·   Violence: Denies
·   Trauma/Abuse: Did not assess today but per chart patietn with trauma history

HIGH-RISK PSYCHIATRIC HISTORY
High risk psychiatric history reviewed and updated in field above

Substance Abuse History
· Nicotine: Denies
· Alcohol: Denies
· Illicit drugs: Denies
· Prescription drugs: Denies
· Prior treatment: Denies

Past Medical/Surgical History
has no past medical history on file.
has no past surgical history on file.

Medications: No current facility-administered medications for this encounter.
No current outpatient medications on file.

Allergies not on file

Family History (mental illness, substance use, suicide, other): Not assessed

Social History

Socioeconomic History
 •Marital status:                   Unknown
       Spouse name:                 Not on file
 •Number of children:               Not on file
 •Years of education:               Not on file
 •Highest education level:          Not on file
Occupational History
 •Not on file
Social Needs
 •Financial resource strain:        Not on file
 •Food insecurity:
       Worry:                       Not on file
       Inability:                   Not on file
 •Transportation needs:
       Medical:                     Not on file
       Non-medical:                 Not on file
Tobacco Use
 •Smoking status:                   Not on file
Substance and Sexual Activity
 •Alcohol use:                      Not on file
 •Drug use:                         Not on file
 •Sexual activity:                  Not on file
Lifestyle
Printed on 7/8/21 7:39 AM                                                                                Page 4
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 13 of 35
                                      HHC HEALTH INFO MGMT     Patient:Elbey, Prinyah Godiah
                                      160 Water St             MRN: 3726120, DOB: 4/18/1993, Sex: F
                                      New York NY 10041        Acct #: 201306226
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
PES Physician Note by Jessica Bonnie Poster, MD at 01/09/20 0351 (continued)
 •Physical activity:
       Days per week:               Not on file
       Minutes per session:         Not on file
 •Stress:                           Not on file
Relationships
 •Social connections:
       Talks on phone:              Not on file
       Gets together:               Not on file
       Attends religious service:   Not on file
       Active member of club or     Not on file
       organization:
       Attends meetings of clubs    Not on file
       or organizations:
       Relationship status:         Not on file
 •Intimate partner violence:
       Fear of current or ex        Not on file
       partner:
       Emotionally abused:          Not on file
       Physically abused:           Not on file
       Forced sexual activity:      Not on file
Other Topics                        Concern
 •Not on file
Social History Narrative
 •Not on file




Was PSYCKES reviewed? No: patient declined

MENTAL STATUS EXAM
Malodorous female dressed in many layers, laying on stretcher. She is calm once PD leave, she is cooperative
and well related. No abnormal movements. Her speech is normal rate, volume and tone. Her TP is linear and
logical. No SI or HI. Future oriented. No AVH. Not IP. No e/o delusions or paranoia. Her mood is "in pain" and
her affect is labile. Her insight and jdugment are fair and IC is intact.

SAFE-T Risk Level: Low Suicide Risk


FORMULATION
El-Bey Clermontine is a 26 y.o. female with BPD who was brought in by EMS/NYPD after she refused to leave
Penn Station (though unclear why she needed to leave she was not sleeping there and they accused her of
feigning her paraplegia) and was brought here for a psych eval after she was aggressive with PD. Patient has
no psychiatric complaints, denies SI and HI. She is asking to leave, does not wish for any psych resources and
wants to have her wrist evaluated. Her presentation is most consistent with an adjustment disorder on this
presentation.

Risk Assessment:
Patient is not at acutely elevated risk for harm to self. She denies SI and is future oriented. She is not acutely
manic, depressed, psychotic, intoxicated or withdrawing. Chronic risk factors include but are not limited to her
homelessness, multiple medical issues, history of trauma/abuse, cluster B personatliy pathology with prior
Printed on 7/8/21 7:39 AM                                                                                   Page 5
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 14 of 35
                                      HHC HEALTH INFO MGMT     Patient:Elbey, Prinyah Godiah
                                      160 Water St             MRN: 3726120, DOB: 4/18/1993, Sex: F
                                      New York NY 10041        Acct #: 201306226
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
PES Physician Note by Jessica Bonnie Poster, MD at 01/09/20 0351 (continued)
suicidal gestures and acting out when her needs are not met.
Patient is not at acute risk for violence. She denies HI. She has been calm and in good behavioral control while
here. She is not acutely psychotic, no CAH. She is not paranoid. She is not intoxicated or withdrawing. Chronic
risk factors include but are not limited to prior hosptializations, cluster B personality traits.



Working Diagnosis: adjustment disorder with disturbance of conduct

PLAN
-Discharge to AES for medical work up
-Patient was instructed to call 1-888-NYC-WELL, call 911, or return to CPEP if she develops suicidal or
homicidal ideation, or any other new or worsening symptoms
-patient declined other MH or housing resources

  "Electronically signed by Jessica Bonnie Poster, MD at 01/09/20 0420"

ED Triage note by Shawnmarie Jackson, NP at 01/09/20 0354
  Author: Shawnmarie Jackson, NP     Service: Adult Psych                 Author Type: Nurse Practitioner
  Filed: 01/09/20 0355               Date of Service: 01/09/20 0354       Creation Time: 01/09/20 0354
  Status: Signed                     Editor: Shawnmarie Jackson, NP (Nurse Practitioner)

  Pt is AAO x 3 follows commands answers questions appropriately breathing room air without distress
  respirations regular and unlabored MOE x 4 irritable refusing to answer questions other than to state she is
  in pain and yelling at this examiner

  "Electronically signed by Shawnmarie Jackson, NP at 01/09/20 0355"

ED Progress Note by William Plowe, MD at 01/09/20 0637
  Author: William Plowe, MD             Service: Emergency Dept                Author Type: Resident
  Filed: 01/09/20 0739                  Date of Service: 01/09/20 0637         Creation Time: 01/09/20 0637
  Status: Signed                        Editor: William Plowe, MD (Resident)
  Cosigner: Allon Mordel, MD at 01/09/20 0851

  ED Progress Note:
  XR wnl. Pt re-examined after tylenol, pain improved. Remains w/ paresthesias b/l hands worst in radial
  nerve distribution. Weakness improving, fires all fibers but remains w/ marked weakness globally in hands.
  Overall c/w handcuff neuropathy. Dispo complicated by fact that pt is wheelchair bound for paraplegia and
  needs her hands for mobility. Will continue to observe for improvement.

  "Electronically signed by Allon Mordel, MD at 01/09/20 0851"

ED Notes by Marina Dela Rosa Gabaya, RN at 01/09/20 0720
  Author: Marina Dela Rosa Gabaya,   Service: Emergency Dept              Author Type: Registered Nurse
  RN
  Filed: 01/09/20 1156               Date of Service: 01/09/20 0720       Creation Time: 01/09/20 1156
  Status: Signed                     Editor: Marina Dela Rosa Gabaya, RN (Registered Nurse)

  Received pt. Asleep but arousable, no acute distress noted, awaits dispo.

  "Electronically signed by Marina Dela Rosa Gabaya, RN at 01/09/20 1156"


Printed on 7/8/21 7:39 AM                                                                                     Page 6
              Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 15 of 35
                                       HHC HEALTH INFO MGMT           Patient:Elbey, Prinyah Godiah
                                       160 Water St                   MRN: 3726120, DOB: 4/18/1993, Sex: F
                                       New York NY 10041              Acct #: 201306244
                                                                      Admit: 1/9/2020, Discharge: 1/9/2020
ED Supervisory Note by Aiden Rose Shapiro, MD at 01/09/20 0844
  Author: Aiden Rose Shapiro, MD        Service: Emergency Dept               Author Type: Resident
  Filed: 01/09/20 0847                  Date of Service: 01/09/20 0844        Creation Time: 01/09/20 0844
  Status: Signed                        Editor: Aiden Rose Shapiro, MD (Resident)
  Cosigner: Allon Mordel, MD at 01/09/20 0854

   26yo F pmh asthma, wpw, paraplegia from sailing accident, now here w wrist pain/numbness. Pt was an
   EDP BIBNYPD after being dragged from her wheelchair by police, thrown against wall, pinned on top of her
   arms in cuffs for over an hour. Subsequently she had severe pain in her hands/wrists, numbness/tingling,
   and weakness in blt hands. On exam pt very tender throughout hands. Diminished sensation in
   radial/medial distribution, better in ulnar. Minimal grip strength, although limited 2/2 pain. Will get xrs, pain
   control. Concern is for most likely neuropraxia, but given that pt ambulates via wheelchair, will be difficult to
   discharge without full function of her hands.

   "Electronically signed by Allon Mordel, MD at 01/09/20 0854"

ED Dispo Note by Kyle Pasternac, MD at 01/09/20 1003
  Author: Kyle Pasternac, MD              Service: Emergency Dept               Author Type: Resident
  Filed: 01/09/20 1003                    Date of Service: 01/09/20 1003        Creation Time: 01/09/20 1003
  Status: Signed                          Editor: Kyle Pasternac, MD (Resident)
  Cosigner: Jessica Harris Leifer, MD at 01/09/20 1035

Note Initiated: 01/09/2020 at 10:03 AM

ED Disposition Note:

Diagnosis
The encounter diagnosis was Pain in both wrists.

Disposition

ED Disposition
   ED Disposition   Comment
   Discharge
                    El-Bey Clermontine discharge to home/self care.

                    Condition at discharge: Good




Follow-Up With
No follow-up provider specified.
Home Medications No Changes
There are no discharge medications for this patient.

Home Medication Changes
Modified Medications
 No medications on file

Discontinued Medications
 No medications on file


Printed on 7/8/21 7:39 AM                                                                                      Page 7
              Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 16 of 35
                                        HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                                        160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                                        New York NY 10041      Acct #: 201306244
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
ED Dispo Note by Kyle Pasternac, MD at 01/09/20 1003 (continued)
Prescriptions Given This Visit
There are no discharge medications for this patient.

Consults
None
Final Assessment and Plan
NV intact b/l, still with pain but neuropraxia resolved.


   "Electronically signed by Jessica Harris Leifer, MD at 01/09/20 1035"

ED Notes by Marina Dela Rosa Gabaya, RN at 01/09/20 1156
  Author: Marina Dela Rosa Gabaya,   Service: Emergency Dept              Author Type: Registered Nurse
  RN
  Filed: 01/09/20 1157               Date of Service: 01/09/20 1156       Creation Time: 01/09/20 1157
  Status: Signed                     Editor: Marina Dela Rosa Gabaya, RN (Registered Nurse)

   Pt. Transferred to D/C center, awake and responsive.

   "Electronically signed by Marina Dela Rosa Gabaya, RN at 01/09/20 1157"

Progress Notes by Amy Acosta, LMSW at 01/09/20 1232
   Author: Amy Acosta, LMSW         Service: —                          Author Type: Social Worker
   Filed: 01/09/20 1303             Date of Service: 01/09/20 1232      Creation Time: 01/09/20 1232
   Status: Signed                   Editor: Amy Acosta, LMSW (Social Worker)

   VICTIM SERVICES PROGRAM

Victim Services Program (VSP) Social Worker (SW) was referred cas3e by ED SW Laura Ramkisson, LMSW
x4730. Patient is a 26-year-old woman who was BIBEMS to Bellevue Hospital s/p assault. Patient was
reportedly assaulted by NYPD and MTA officers at Penn Station. VSP SW met with patient in the Discharge
Center. VSP SW identified patient via name and wristband. Patient felt comfortable disclosing her story to this
VSP SW. VSP SW provided patient with emotional support as needed throughout this conversation. VSP SW
shared with patient services available via the VSP, such as advocacy with law enforcement, trauma therapy
services and medical bill compensation via the NYS Office of Victim Services. VSP SW provided patient with
information on how to report her assault to the Civilian Complaint Review Board (CCRB). Patient expressed
that she felt unsafe returning to her home (she currently lives with her grandmother) as she believes these
officers will attempt to find her in her home. VSP SW provided patient with information on going into a shelter.
Patient expressed an interest in a DV shelter with Safe Horizon and this VSP SW explained the difficulty to
obtain a shelter under non-DV circumstances. Patient was adamant about calling SH and this VSP SW
supported her decision and provided her with their contact information. VSP SW allowed patient time to contact
SH and followed-up again with patient in the DC. Patient wass on-hold to speak with her insurance company.
Patient contacted SH, though was told by them to contact another "national organization", per patient. VSP SW
also provided patient with information to Barrier Free Living and shelters for single women in NYC (Help
Women's Shelter and Franklin Street Shelter).

VSP SW will remain available to the patient as needed.

Amy Acosta, LMSW x4739

   "Electronically signed by Amy Acosta, LMSW at 01/09/20 1303"

Printed on 7/8/21 7:39 AM                                                                                 Page 8
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 17 of 35
                                    HHC HEALTH INFO MGMT         Patient:Elbey, Prinyah Godiah
                                    160 Water St                 MRN: 3726120, DOB: 4/18/1993, Sex: F
                                    New York NY 10041            Acct #: 201306244
                                                                 Admit: 1/9/2020, Discharge: 1/9/2020

ED Notes by Dawa Lhamo Dadak, RN at 01/09/20 1530
  Author: Dawa Lhamo Dadak, RN      Service: Emergency Dept             Author Type: Registered Nurse
  Filed: 01/09/20 1709              Date of Service: 01/09/20 1530      Creation Time: 01/09/20 1709
  Status: Signed                    Editor: Dawa Lhamo Dadak, RN (Registered Nurse)

  Patient called her own insurance for transportion, cab service.

  "Electronically signed by Dawa Lhamo Dadak, RN at 01/09/20 1709"

ED Notes by Dawa Lhamo Dadak, RN at 01/09/20 1615
  Author: Dawa Lhamo Dadak, RN      Service: Emergency Dept             Author Type: Registered Nurse
  Filed: 01/09/20 1711              Date of Service: 01/09/20 1615      Creation Time: 01/09/20 1711
  Status: Signed                    Editor: Dawa Lhamo Dadak, RN (Registered Nurse)

  PCT Wheeled her to main entrance for her cab ride to her PCP as per patient . Patient refused Discharge
  instructions and sign discharge papers.

  "Electronically signed by Dawa Lhamo Dadak, RN at 01/09/20 1711"


 Patient Information                                     Patient Name: Elbey,
                                                         Prinyah Godiah              MRN: 3726120
                                                         Date of Birth: 04/18/1993   Sex: Female

 Medication                                                           acetaminophen (TYLENOL) tablet 650 mg

Order Information
   Date                                Department
   1/9/2020                            Bellevue ED ADULT
Order Providers
   Authorizing                                            Billing
   William Plowe                                          William Plowe

Hospital Medication Detail
                                                        Dose         Frequency         Start        End
   acetaminophen (TYLENOL) tablet 650 mg                650 mg       Once              1/9/2020     1/9/2020
    Route: Oral

                                             END OF REPORT

 Patient Information                                     Patient Name: Elbey,
                                                         Prinyah Godiah              MRN: 3726120
                                                         Date of Birth: 04/18/1993   Sex: Female

 Medication                                                           ibuprofen (ADVIL, MOTRIN) tablet 800 mg

Order Information
   Date                                Department
   1/9/2020                            Bellevue ED ADULT
Order Providers


Printed on 7/8/21 7:39 AM                                                                               Page 9
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 18 of 35
                                   HHC HEALTH INFO MGMT        Patient:Elbey, Prinyah Godiah
                                   160 Water St                MRN: 3726120, DOB: 4/18/1993, Sex: F
                                   New York NY 10041           Acct #: 201306244
                                                               Admit: 1/9/2020, Discharge: 1/9/2020
Order Providers (continued)
   Authorizing                                       Billing
   Aiden Rose Shapiro                                Aiden Rose Shapiro

Hospital Medication Detail
                                                    Dose           Frequency         Start       End
   ibuprofen (ADVIL, MOTRIN) tablet 800 mg          800 mg         Once              1/9/2020    1/9/2020
     Route: Oral

                                             END OF REPORT

 Patient Information                                Patient Name: Elbey,
                                                    Prinyah Godiah                MRN: 3726120
                                                    Date of Birth: 04/18/1993     Sex: Female

 Medication                                                            ketorolac (TORADOL) injection 15 mg

Order Information
   Date                              Department
   1/9/2020                          Bellevue ED ADULT
Order Providers
   Authorizing                                       Billing
   Kyle Pasternac                                    Kyle Pasternac

Hospital Medication Detail
                                                    Dose           Frequency         Start       End
   ketorolac (TORADOL) injection 15 mg              15 mg          Once              1/9/2020    1/9/2020
    Route: Intramuscular

                                             END OF REPORT

 Patient Information                                Patient Name: Elbey,
                                                    Prinyah Godiah                MRN: 3726120
                                                    Date of Birth: 04/18/1993     Sex: Female

 Medication                                                         HYDROcodone-acetaminophen (NORCO)
                                                                                     5-325 mg per tablet

Order Information
   Date                              Department
   1/9/2020                          Bellevue ED ADULT
Order Providers
   Authorizing                                       Billing
   Kyle Pasternac                                    Kyle Pasternac

Hospital Medication Detail
                                                    Dose           Frequency         Start       End
   HYDROcodone-acetaminophen (NORCO) 5-325 mg       1 tablet       Once              1/9/2020    1/9/2020
   per tablet
    Admin Instructions: ** HIGH ALERT **
Printed on 7/8/21 7:39 AM                                                                             Page 10
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 19 of 35
                                        HHC HEALTH INFO MGMT           Patient:Elbey, Prinyah Godiah
                                        160 Water St                   MRN: 3726120, DOB: 4/18/1993, Sex: F
                                        New York NY 10041              Acct #: 201306244
                                                                       Admit: 1/9/2020, Discharge: 1/9/2020
Hospital Medication Detail (continued)
                                                              Dose         Frequency            Start         End
    Route: Oral

                                                 END OF REPORT

 Patient Information                                          Patient Name: Elbey,
                                                              Prinyah Godiah                 MRN: 3726120
                                                              Date of Birth: 04/18/1993      Sex: Female

 Medication                                                                 ibuprofen (ADVIL, MOTRIN) 400 MG tablet

Order Information
   Date                                    Department
   1/9/2020                                Bellevue ED ADULT
Order Providers
   Authorizing
   Kyle Pasternac

Outpatient Medication Detail
                                                              Disp          Refills      Start          End
   ibuprofen (ADVIL, MOTRIN) 400 MG tablet                    30 tablet     0            1/9/2020       1/16/2020
     Sig - Route: Take 1 tablet (400 mg total) by mouth every 6 (six) hours as needed for pain for up to 7 days.
     Take with food. - Oral
     Sent to pharmacy as: ibuprofen (ADVIL, MOTRIN) 400 MG tablet
     E-Prescribing Status: Receipt confirmed by pharmacy (1/9/2020 10:07 AM EST)

                                                 END OF REPORT

 Order                                                                            DX Wrist Comp Left [IMG102] (Order
                                                                                                         134479545)

DX Wrist Comp Left [134479543]
 Electronically signed by: William Plowe, MD on 01/09/20 0451                                   Status: Completed
 Ordering user: William Plowe, MD 01/09/20 0451            Ordering provider: William Plowe, MD
 Authorized by: William Plowe, MD
 Frequency: Once 01/09/20 0451 - 1 occurrence
   Questionnaire
    Question                                                Answer
    Reason for Exam                                         Point tenderness
    Is the patient pregnant?                                No
    Would you like this exam to be performed portably?      No


 Result                                                                        DX Wrist Comp Left (Order 134479545)

RESULTS
                                                                            Resulted: 01/09/20 0557, Result status: Final
   DX Wrist Comp Left [134479545]                                                                                  result
    Ordering provider: William Plowe, MD 01/09/20 0451         Resulted by:
                                                               Jessica Hu, MD
                                                               Phillip Guichet, MD
Printed on 7/8/21 7:39 AM                                                                                           Page 11
              Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 20 of 35
                                         HHC HEALTH INFO MGMT           Patient:Elbey, Prinyah Godiah
                                         160 Water St                   MRN: 3726120, DOB: 4/18/1993, Sex: F
                                         New York NY 10041              Acct #: 201306244
                                                                        Admit: 1/9/2020, Discharge: 1/9/2020
RESULTS (continued)
   Performed: 01/09/20 0530 - 01/09/20 0550                     Accession number: BEDX2606195
   Resulting lab: EMC RAD                                       Result details
   Narrative:
   History: Bilateral wrist pain after handcuffs

    Technique: DX WRIST COMP RIGHT, DX WRIST COMP LEFT

    Comparison: None available.

    Impression:
    Findings/Impression:

    No acute fracture or dislocation. Alignment at both wrists is anatomic, joint spaces are preserved, and articular
    surfaces are unremarkable. No soft tissue abnormality.

    Final report dictated by Phillip Guichet and signed by Jessica Hu, MD, 1/9/2020 5:57 AM


   Testing Performed By
      Lab - Abbreviation     Name                   Director          Address                 Valid Date Range
      9 - EMCRad             EMC RAD                Model Lab         5301 Tokay Blvd.        01/24/07 1752 - Present
                                                    Director          Madison WI 53711


 Order                                                                           DX Wrist Comp Right [IMG103] (Order
                                                                                                         134479546)

DX Wrist Comp Right [134479544]
 Electronically signed by: William Plowe, MD on 01/09/20 0451                                   Status: Completed
 Ordering user: William Plowe, MD 01/09/20 0451            Ordering provider: William Plowe, MD
 Authorized by: William Plowe, MD
 Frequency: Once 01/09/20 0451 - 1 occurrence
   Questionnaire
    Question                                                Answer
    Reason for Exam                                         Point tenderness
    Is the patient pregnant?                                No
    Would you like this exam to be performed portably?      No


 Result                                                                        DX Wrist Comp Right (Order 134479546)

RESULTS
                                                                             Resulted: 01/09/20 0557, Result status: Final
   DX Wrist Comp Right [134479546]                                                                                  result
    Ordering provider: William Plowe, MD 01/09/20 0451          Resulted by:
                                                                Jessica Hu, MD
                                                                Phillip Guichet, MD
    Performed: 01/09/20 0530 - 01/09/20 0550                    Accession number: BEDX2606193
    Resulting lab: EMC RAD                                      Result details
    Narrative:
    History: Bilateral wrist pain after handcuffs

    Technique: DX WRIST COMP RIGHT, DX WRIST COMP LEFT

    Comparison: None available.
Printed on 7/8/21 7:39 AM                                                                                           Page 12
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 21 of 35
                                       HHC HEALTH INFO MGMT            Patient:Elbey, Prinyah Godiah
                                       160 Water St                    MRN: 3726120, DOB: 4/18/1993, Sex: F
                                       New York NY 10041               Acct #: 201306244
                                                                       Admit: 1/9/2020, Discharge: 1/9/2020
RESULTS (continued)

   Impression:
   Findings/Impression:

   No acute fracture or dislocation. Alignment at both wrists is anatomic, joint spaces are preserved, and articular
   surfaces are unremarkable. No soft tissue abnormality.

   Final report dictated by Phillip Guichet and signed by Jessica Hu, MD, 1/9/2020 5:57 AM


   Testing Performed By
      Lab - Abbreviation    Name                 Director            Address                 Valid Date Range
      9 - EMCRad            EMC RAD              Model Lab           5301 Tokay Blvd.        01/24/07 1752 - Present
                                                 Director            Madison WI 53711


 Order                                                                        ECG 12 Lead [ECG1] (Order 134479548)

ECG 12 Lead [134479547]
 Electronically signed by: William Plowe, MD on 01/09/20 0532                                   Status: Completed
 Ordering user: William Plowe, MD 01/09/20 0532            Ordering provider: William Plowe, MD
 Authorized by: William Plowe, MD
 Frequency: Once 01/09/20 0533 - 1 occurrence
   Questionnaire
    Question                                                Answer
    Reason for exam?                                        Tachycardia


 Result                                                                                  ECG 12 Lead (Order 134479548)

RESULTS
                                                                            Resulted: 01/13/20 1244, Result status: Final
   ECG 12 Lead [134479548]                                                                                         result
    Ordering provider: William Plowe, MD 01/09/20 0532         Resulted by: Pedro de Armas, MD
    Resulting lab: EMC RAD                                     Result details
    Narrative:
    Normal sinus rhythm
    Normal ECG
    No previous ECGs available
      Specimen Information
       ID               Type                      Source                          Collected On
       —                —                         —                               01/09/20 1059

      Components
                                                               Reference
      Component                                  Value         Range              Flag             Lab
      Heart Rate                                 77            BPM                —                EMCRad
      PR Interval                                180           ms                 —                EMCRad
      QRSD Interval                              64            ms                 —                EMCRad
      QT Interval                                394           ms                 —                EMCRad
      QTcB Interval                              445           ms                 —                EMCRad
      P-Axis Horizontal                          68            degrees            —                EMCRad
      QRS Axis                                   47            degrees            —                EMCRad
      T Wave Axis                                59            degrees            —                EMCRad
Printed on 7/8/21 7:39 AM                                                                                          Page 13
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 22 of 35
                                      HHC HEALTH INFO MGMT         Patient:Elbey, Prinyah Godiah
                                      160 Water St                 MRN: 3726120, DOB: 4/18/1993, Sex: F
                                      New York NY 10041            Acct #: 201306244
                                                                   Admit: 1/9/2020, Discharge: 1/9/2020
RESULTS (continued)



   Testing Performed By
      Lab - Abbreviation    Name              Director           Address               Valid Date Range
      9 - EMCRad            EMC RAD           Model Lab          5301 Tokay Blvd.      01/24/07 1752 - Present
                                              Director           Madison WI 53711


 Order                                                                  Ambulatory Referral to Med Primary Care
                                                                              (MPC) [REF40] (Order 134479553)

Ambulatory Referral to Med Primary Care (MPC) [134479553]
 Electronically signed by: Kyle Pasternac, MD on 01/09/20 1005                                        Status: Active
 Ordering user: Kyle Pasternac, MD 01/09/20 1005           Ordering provider: Kyle Pasternac, MD
 Authorized by: Kyle Pasternac, MD
 Frequency: 01/09/20 -
 Order comments: Reason for Referral: primary care

 Result                                                                 Ambulatory Referral to Med Primary Care
                                                                                       (MPC) (Order 134479553)

RESULTS
  Ambulatory Referral to Med Primary Care (MPC) [134479553]                                  Result status: No result
   Ordering provider: Kyle Pasternac, MD 01/09/20 1005   Result details



   Scan on 1/9/2020 0345 by Sophia Ianthea Porter: PSYCH OPT OUT (below)




Printed on 7/8/21 7:39 AM                                                                                    Page 14
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 23 of 35
                                   HHC HEALTH INFO MGMT       Patient:Elbey, Prinyah Godiah
                                   160 Water St               MRN: 3726120, DOB: 4/18/1993, Sex: F
                                   New York NY 10041          Acct #: 201306244
                                                              Admit: 1/9/2020, Discharge: 1/9/2020




  Scan on 1/9/2020 0345 by Sophia Ianthea Porter: PSYCKES UNABLE (below)


Printed on 7/8/21 7:39 AM                                                                            Page 15
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 24 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 16
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 25 of 35
                                    HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                                    160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                                    New York NY 10041      Acct #: 201306244
                                                           Admit: 1/9/2020, Discharge: 1/9/2020




  Scan on 1/9/2020 0422 by June Bennett (below)


Printed on 7/8/21 7:39 AM                                                                         Page 17
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 26 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 18
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 27 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 19
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 28 of 35
                                    HHC HEALTH INFO MGMT           Patient:Elbey, Prinyah Godiah
                                    160 Water St                   MRN: 3726120, DOB: 4/18/1993, Sex: F
                                    New York NY 10041              Acct #: 201306244
                                                                   Admit: 1/9/2020, Discharge: 1/9/2020




  Scan on 1/9/2020 0343 by Sophia Ianthea Porter: UNABLE (below)


Printed on 7/8/21 7:39 AM                                                                                 Page 20
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 29 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 21
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 30 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 22
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 31 of 35
                                  HHC HEALTH INFO MGMT        Patient:Elbey, Prinyah Godiah
                                  160 Water St                MRN: 3726120, DOB: 4/18/1993, Sex: F
                                  New York NY 10041           Acct #: 201306244
                                                              Admit: 1/9/2020, Discharge: 1/9/2020
  Document on 1/9/2020 1534 by Dawa Lhamo Dadak, RN: Visit Summary - Emergency Department (below)




Printed on 7/8/21 7:39 AM                                                                            Page 23
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 32 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 24
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 33 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 25
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 34 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020




Printed on 7/8/21 7:39 AM                                                                    Page 26
             Case 1:20-cv-00524-MKV Document 32-2 Filed 07/30/21 Page 35 of 35
                               HHC HEALTH INFO MGMT   Patient:Elbey, Prinyah Godiah
                               160 Water St           MRN: 3726120, DOB: 4/18/1993, Sex: F
                               New York NY 10041      Acct #: 201306244
                                                      Admit: 1/9/2020, Discharge: 1/9/2020
                                      END OF REPORT




Printed on 7/8/21 7:39 AM                                                                    Page 27
